UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1636


JENNIFER MULLEN COLLINS,

                Plaintiff - Appellant,

          v.

UNUM LIFE INSURANCE COMPANY OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:15-cv-00188-RGD-RJK)


Submitted:   December 20, 2016                Decided:   July 6, 2017


Before GREGORY, Chief Judge, and NIEMEYER, and HARRIS, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Gregory N. Stillman, Wendy C. McGraw, HUNTON & WILLIAMS LLP,
Norfolk, Virginia; Todd M. Stenerson, HUNTON & WILLIAMS, LLP,
Washington, DC, for Appellant. David E. Constine, III, Stephen
C. Piepgrass, TROUTMAN SANDERS LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Former Navy SEAL David M. Collins served this country for

seventeen     years,     during        which       he     was      deployed        to    Iraq,

Afghanistan, and Kuwait.              He served in dangerous and stressful

situations,    many     of    which     exposed         him   to    enemy    gunfire        and

blasts from mortar fire.          Upon retirement, he was diagnosed with

Post-traumatic        Stress     Disorder,          Major       Depressive         Disorder,

Generalized        Anxiety       Disorder,              and        chronic         traumatic

encephalopathy (CTE), a “progressive neurodegenerative disease”

caused by “repetitive brain trauma.”                    J.A. 719.      Despite seeking

treatment, Mr. Collins was found dead in the driver’s seat of

his car with a gunshot wound to his head on March 12, 2014.                                The

death was ruled a suicide.

     Prior    to   his       death,    Mr.       Collins      had    been    working        for

Blackbird    Technologies,       where       he    participated        in     an    employee

benefit plan that provided basic and supplemental life insurance

through    group   policies      funded       and       administered        by    Unum     Life

Insurance Company of America.               When Mr. Collins died, his widow,

Jennifer     Mullen     Collins,       applied          for     benefits         under    both

policies.     Unum granted benefits under the basic policy, but

denied     benefits      under        the    supplemental            policy’s           suicide

exclusion.      The    supplemental          policy       had    become      effective       in

February 2013.



                                             2
     To   challenge      the    denial,    Ms.    Collins      filed    this       action

under    the   Employee     Retirement        Income   Security      Act.         See   29

U.S.C. 1132(a)(1)(B) (2012).              Both parties filed motions for

summary judgment.         Applying the abuse-of-discretion standard of

review, the district court affirmed the denial of benefits and

granted   summary    judgment      to   Unum.      The   district       court      first

found the suicide exclusion valid.                Then, the court ruled that

Unum reasonably interpreted the plan term “suicide” to include

sane and insane suicide and had substantial evidence to support

its conclusion that the exclusion applied.

     We    “review    the      district    court’s      disposition         of    cross-

motions for summary judgment . . . de novo, viewing the facts in

the light most favorable to the non-moving party.”                           Bostic v.

Schaefer, 760 F.3d 352, 370 (4th Cir. 2014).                     Summary judgment

requires the moving party to show that no genuine dispute of

material fact remains and that the moving party “is entitled to

judgment as a matter of law.”             Fed. R. Civ. P. 56(a).                 A court

should grant summary judgment unless a reasonable jury could

return    a    verdict    for    the    nonmoving      party    on     the       evidence

presented.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986).

     Here,     the   cross-motions        for    summary    judgment         concerned

Unum’s use of a suicide exclusion.               Plan administrators bear the



                                          3
burden of proving an exclusion applies.                          Jenkins v. Montgomery

Indus., 77 F.3d 740, 743 (4th Cir. 1996).

       Where, as here, the plan grants an administrator discretion

to award a benefit, we “must review only for abuse of discretion

and    .    .     .    must    not    disturb   the    .    .   .    decision    if       it   is

reasonable,            even    if    the   court    itself      would    have    reached       a

different conclusion.”                 Fortier v. Principal Life Ins. Co., 666
F.3d 231,       235     (4th     Cir.   2012)    (internal        quotation         marks

omitted).             An “administrator’s decision is reasonable if it is

the result of a deliberate, principled reasoning process and if

it is supported by substantial evidence.”                           Evans v. Eaton Corp.

Long Term Disability Plan, 514 F.3d 315, 322 (4th Cir. 2008)

(internal quotation marks omitted).

       Our      review         for    reasonableness       applies      to   both     a    plan

administrator’s factual findings and plan interpretations.                                     An

administrator’s factual findings require substantial evidence,

meaning “more than a scintilla but less than a preponderance.”

Newport News Shipbuilding & Dry Dock Co. v. Cherry, 326 F.3d
449, 452 (4th Cir. 2003) (internal quotation marks omitted).

When       reviewing          the    administrator’s       findings      for    substantial

evidence, a court must confine its review to the administrative

record, limiting itself “to the evidence that was before the

plan administrator at the time of the decision.”                               Bernstein v.

CapitalCare, Inc., 70 F.3d 783, 788 (4th Cir. 1995).                                  When an

                                                4
administrator      interprets       a     plan’s    terms,    the    court   does     not

construe ambiguities against the insurer who drafted the terms.

See Carden v. Aetna Life Ins. Co., 559 F.3d 256, 261 (4th Cir.

2009).

      Judicial     review     for    reasonableness         also    finds    aid   in    a

nonexhaustive list of factors this court set forth in Booth v.

Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d
335, 342-43 (4th Cir. 2000).              The Booth factors include:

      (1) the language of the plan; (2) the purposes and
      goals of the plan; (3) the adequacy of the materials
      considered to make the decision and the degree to
      which they support it; (4) whether the fiduciary’s
      interpretation was consistent with other provisions in
      the plan and with earlier interpretations of the plan;
      (5) whether the decision making process was reasoned
      and   principled;  (6)   whether   the   decision  was
      consistent with the procedural         and substantive
      requirements of ERISA; (7) any external standard
      relevant to the exercise of discretion; and (8) the
      fiduciary’s motives and any conflict of interest it
      may have.

Id.

      On appeal, Ms. Collins argues that the district court erred

for   three    reasons,      but    our    review    of    the    record    reveals     no

reversible error.         First, Ms. Collins argues that the exclusion

violates Va. Code § 38.2-3106 (2014), which prohibits insurers

from using suicide as a defense to the payment of life insurance

benefits      unless   the    insurer      includes       “[a]n    express   provision

. . . limiting the liability of the insurer to an insured who,

whether sane or insane, dies by his own act within two years

                                            5
from the date of the policy.”                       Ms. Collins argues that the

absence of the phrase “whether sane or insane” in Unum’s suicide

exclusion nullifies the exclusion.

     We    conclude,         however,     that      Unum’s     exclusion      sufficiently

complies       with    Virginia     law      because       a   policy       only   needs   to

provide sufficient notice of an exclusion and its limit of two

years to comply with the statute.                      See New England Mut. Life

Ins. Co. v. Mitchell, 118 F.2d 414, 417 (4th Cir. 1941) (ruling

that a valid suicide exclusion does not need to use any “magic”

words to comply with statute that governs such exclusions).                           *


     Second,          Ms.     Collins        argues        that      Unum     unreasonably

interpreted “suicide” to mean any non-accidental, self-inflicted

death.     She contends that, because the suicide exclusion did not

include    a    clause       specifying      that     suicide       could     be   “sane   or

insane,” the exclusion does not apply to suicides committed by

insane     persons.            Under      the       abuse-of-discretion            standard,

however, Unum only has to offer a reasonable, and not the most

reasonable,      interpretation         of    a     plan    term.       See    McCorkle    v.

Metro.    Life        Ins.   Co.,   757 F.3d 452,     459    (5th     Cir.    2014)

(explaining that abuse-of-discretion standard prohibits a court


     * Because we conclude that the suicide exclusion complies
with Virginia law we need not resolve the parties’ dispute
regarding whether Unum should be allowed to alternatively
assert, for the first time on appeal, that the exclusion should
be found valid under Maine law.



                                                6
from   “substituting        [its]      own,    narrower        interpretation        of   the

term [“suicide”] in place of [the administrator’s] reasonable,

yet      broader,        interpretation”)           (internal          quotation      marks

omitted).        Because people could reasonably understand the term

“suicide”    to     include      any     non-accidental,         self-inflicted       death

regardless of mental state, we defer to Unum’s interpretation.

Moreover,         courts          have        upheld           plan      administrators’

interpretations of “suicide” to include sane and insane suicide

even though the phrase “sane and insane” did not appear in the

exclusions.         McCorkle, 757 F.3d at 459; Riggs v. Metro. Life

Ins. Co., 940 F. Supp. 2d 172, 184–85 (D.N.J. 2013).

       Third, under Ms. Collins’ interpretation of “suicide,” she

argues the administrative record lacks substantial evidence to

show that Mr. Collins was sane when he died.                          She contends that,

during     Mr.    Collins’        military        service,      he     experienced        sub-

concussive       blasts     that    injured        his    brain       and   impaired      his

ability    to    resist     the    impulse        to    kill    himself.          Thus,   she

contends that Mr. Collins was not sane under Fourth Circuit law.

See Reinking v. Philadelphia Am. Life Ins. Co., 910 F.2d 1210,

1215 (4th Cir. 1990) (defining insanity to include someone who

suffers from “an ‘insane’ impulse that so overwhelms the will or

rational thought that the individual is unable to resist”).

       Because      we    hold     that    Unum        reasonably       interpreted        the

suicide    exclusion       to     encompass       insane       suicide,     Mr.    Collins’

                                              7
sanity at death has no bearing on the outcome.                     Moreover, we

find     substantial     evidence   in       the   administrative      record   to

support Unum’s conclusion that the suicide exclusion applied.

       Accordingly, we affirm the district court’s order granting

summary judgment to Unum and denying summary judgment to Ms.

Collins.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the    materials

before    this   court   and   argument      would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         8